DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “lightweight” in claim 18 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Given the absence of a material or standard in the specification the office recommends canceling the claim rather an amending to a metal or alloy the applicant has NOT identified .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 9,404,477 to Carter (C1).

In Re Claim 1:
C1 shows:
	A power generation device, comprising: (Title)
	A stand column (Fig. 1, 12, 15); and
	At least one generator (10)  set located on the stand column, wherein each one of said at least one generator set comprises a support (21), a plurality of blades (30), and a power generator(50) generating power by means of rotation of the plurality of blades, [Col. 5, ll. 6-42 and Col. 6, ll. 13-25. Label the above elements.]
	Wherein each of said at least one generator set further comprises an adjustment device (40, 42, 43), the adjustment device is located on the support and configured to adjust a windage area of the 

In Re Claims 2-3:
C1 shows:
	The power generation device of claim 1, wherein:
	(Claim 2) the support is connected to the stand column by means of a bearing (unlabeled), and the support may rotate around the stand column. [Col. 5, ll. 12-34 disclose the fixed spindle is affixed to the support and has bearings about the, and that the support (hub) rotates.]
	(Claim 3) wherein each of said at least one generator set further comprises a transmission device (unlabeled), the transmission deice is configured to transmit the rotation of the plurality of blades to the power generator. [Col. 9, ll. 24-47 discloses a gearbox transmission may convert the rotation to power generation.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of US 4,134,708 to Brauser et al. (B1).

In Re Claim 4:
C1 teaches:
	The power generation device according to claim 1, wherein said generator is arranged on the stand column, and there is a control signal transmitted from the control to the adjustment device on the rotation structure to move or rotate the plurality of blades so as to adjust the windage area of the plurality of blades. [Col. 5, ll. 35-42 disclose a control communicating through a wire delivered up the shaft.]

C1 is silent as to:
	That control is transferred via slip ring from the stationary structure along the wire to the rotating structure.

B1 teaches:
It is well-known that rotation rate control on static systems that control rotating systems (Fig. 2, 48) of a turbine can be controlled by electrical signals via slip rings and electrical conduits (wires). [Col. 15, ll. 40-60.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of C1, to utilize slip rings to transfer electrical conduit information from a control to an actuation for the blade systems, as taught by B1, as a known in the art method for achieving the desired communication goal of C1, in a manner established in the prior art and obvious to try.  This would yield a wire and slip ring for transferring the control signal to the blade adjustment device.
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of US 2014/0265598 to Isabella (I1).

In Re Claim 5:
C1 teaches:
	The power generation device according to claim 1, wherein there are blades and at least one generator set (turbine) and stand column. [See citation of claim 1]

C1 is silent as to:
	The blades are equipped with solar cell panels, configured to rotate along with said generator and provide electric energy generated by the solar cell panel to a wire inside the stand column by means of an electric slip ring.

I1 teaches:
	It can be desirable to maximize energy extraction by affixing photovoltaic solar cells to blades, so that energy can be extracted by a turbine system even when there is insufficient wind, and energy when there is insufficient sun, and extra energy when both sun and wind are present. [Page 1, ¶4-9.]This can be achieved by affixing photovoltaic material (Fig. 4, 442, 444, 446, 448) to blades. [Page 3, ¶41-42.] The power from said blade cells is transferred via a slip ring (Fig. 17, 1702) and feed wires (1780).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of C1, to utilize photovoltaic solar cell material on the blades and transfer this energy along wires and a slip ring, as taught by I1, for the purpose of increasing the energy extraction from the generator by maximizing use of the area taken up by the system and blades. This would yield the claimed limitation of claim 5.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of US 2015/0233352 to Rath (R1).

In Re Claim 6:
C1 teaches:
	The power generation device according to claim 1, wherein the stand column control (C1, 52) is further provided with sensors sensitive to wind speed. [Col. 5, ll. 35-42 discloses sensors.  Wind speed is identified in claim 1 cited sections as the control for actuation.] the adjustment device is configured to adjust the windage area of the plurality of blades according to the wind speed, and under a circumstance that the wind speed is large enough to make said at least one generator set overspeed, the adjustment device is configured to reduce the windage area of the plurality of blades to zero. [Col. 7, ll. 0-3 disclose the blade being set to a fully closed position.]

C1 does not teach:
	Wherein the sensors is an anemograph.

R1 teaches:
	Anemographs (Fig. 1, 33) are a known method of determining wind velocity for control of vertical wind turbine rotor blades. [Page 4, ¶39. Page 5, ¶49-51 disclose the control.]
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of C1, an anemograph as the sensors of C1, as taught by R1, as a known in the art method for achieving the desired wind speed sensing of C1, in a manner .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over C1 and R1 as applied to claim 6 above, and further in view of US 2005/0169742 to Kane (K1).

In Re Claim 7:
C1 as modified in claim 6 teaches:
	The power generation device according to claim 6, wherein each of said at least one generator set comprise upper hub (Fig. 1, 19).

C1 as modified in claim 6 does not teach:
	The upper hub is a protective housing having a streamlined shape used for protecting each component inside the corresponding on of said at least one generator set.

K1 teaches:
	A protective housing (Fig. 1, 27) formed as an upper surface above a turbine,  the cap serves to cover the exposed upper ends of blades and vanes, and reduce turbulence in air flow with its aerodynamic shape. [Page 3, ¶26-27.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of C1, to replace the upper hub with a protective cap housing as taught by K1, for the purpose of protecting the upper ends of the blades from rain and wind, and reduce turbulence in the system.  This would yield the limitation of streamlined shape of a protective housing for protecting components inside.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over C1, R1, and K1 as applied to claim 7 above, and further in view of CN 206071795 to Ma, (M1).
[Citation to M1 is made to the prior art translation pages provided by Applicant in the IFW, on August 31, 2020.

In Re Claim 8:
C1 as modified in claim 7 teaches:
	The power generation device of claim 7,wherein there are a plurality of blades are curved and arranged in an array distributed along a circumference direction of the stand column and each extend in a radial direction of the stand column. [C1, Figure 2 and 3 show extension and shape of blade array.] 

C1 does not teach:
	Wherein said blades are thin-wall bent circular-pipe shape partially cut in a longitudinal direction, and said plurality of blades.

M1 teaches:
	An improvement of driving the motor mesh and utilization rate of wind energy using shell shaped blades (20). [Fig. 2, Page 1, ll. 20-31.]  The blades are shell-shaped having a cavity and curved length.  [Figures 2, 3, and Page 2, ll. 38-50.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of C1, to utilize the thin-wall bent circular pipe shaped shell blades of M1, for the purpose of providing an improved mesh of driving rotation and generator and improved utilization of the wind.  This would yield the blades of claim 8.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over C1, R1, K1, and M1 as applied to claim 8 above, and further in view of US 10,539,115 to Rodrigues et al. (R2).

In Re Claim 9:
C1 as modified in claim 8 teaches:
	The power generation device according wherein the adjustment devices comprises a plurality of rods (Fig 3, 42) a number of the plurality of rods is equal to a number of the plurality of blades (30), one end of each of said plurality of rods is hinged to the support (21) , the other end of each of said rods is hinged to a middle portion of a corresponding one of the plurality of blades, each of the plurality of blades is controlled by means of motion of rods to cause the blades to fold, unfold, so that the plurality of blades form a spiral-arm-like structure when being unfolded, and the plurality of blades overlap end to end to form a circular ring structure when being folded. [Col. 8, ll. 30-57 disclose the rods and structure.  Col. 8, ll. 42-15 disclose the leading edges of blades are overlapped by trailing blades of adjacent blades.  Col. 8, ll. 37-47 discloses hydraulics may be used but not a manner of how.]

R2 teaches:
	One manner by which hydraulics may be used to actuate blades, using hydraulic rods (Fig. 3, 304) attached to the middle point of blades(106) for control. [Col. 3, line 47- Col. 4, line 5. Col. 5, line 47 - Col. 6, line 15.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of C1, to replace the rods of C1 with hydraulic rods as taught by R2, as a known in the art method for achieving the desired blade control of C1, and in an .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over C1, R1, K1, M1, and R2 as applied to claim9 above, and further in view of US 5,098,264 to Lew (L1).

In Re Claim 10:
C1 as modified in claim 9 teaches:
	The power generation device according to claim 8, wherein each of the plurality of blades is curved. [M1, Fig. 3, 20). 

C1 does not teach:
	Wherein the blades are designed in a sectional type, with a first section proximal the support and a second section of said one of the plurality of blades is distal from the support, a diameter of a cross section of the first section of said one of the plurality of blades is less than that of the second section and a slope, arc shaped or step shaped transition is arranged between the first section and the second section. 

L1 teaches:
	A lobed blade having a circular cross section at a proximal end that smooth transitions to an elliptical and larger diameter at the distal end, and accounts for a tight foldability for ensuring a tightly closed blade system and an efficient wind stream capture. [Figures 1-4.]  The shapes are particularly useful effectiveness towards low velocity and high velocity winds. [Col. 1, ll. 37-60, Col. 2, line 33 - Col. 3, line 3, Col. 3, ll. 25-55. ] This would yield the limitation of the blade shape as claimed in claim 10.

In Re Claim 11:
C1 as modified in claim 10 teaches:
	The power generation device according to claim 10, wherein a total arc length of the plurality of blades is greater than  total length of a circular ring formed by the plurality of blades being folded, after the plurality of blades are folded the second section of a first blade, which is any one of the plurality of blades, covers an upper portion of the first section of a second blade, which is one of the plurality of blades and adjacently arranged in front of the first blade, an upper edge and a lower edge of each of the plurality of blades are closely attached to the protection housing, and an edge of a front end of the first blade is closely attached to the transition section of the second blade. [C1 and R2 disclose overlap between the adjacent blades in a folded position, therefore the final circumference must be smaller than the arc length.  This is held up in C1, Fig. 5, and R2, Fig 1.  It can also be seen that the ends of R2 blades such as in Figure 3 extend past the circular section to a transition to elliptical. M1, Figure 2 shows the blade curve at ends accommodates adjacent blades.]

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of WO 2013/020595 A2 to Meissner (M2).

In Re Claim 18:
C1 teaches:
	The power generation device according to claim 1, wherein at least part of components of each of said at least one generator set is made of lightweight materials. [Col. 7, ll. 30-33 discloses each wing is light.]


	The material is a metal or alloy.

M2 teaches:
	Aluminum materials can be used for blades (4) with some elastomer and/or rubber which can prevent icing and cause low weight and noise level of the blades. [Page 6, paragraph beginning with “Aluminum materials and the blades”.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of C1, to produce the blade of aluminum as taught by M2, as this is a known lightweight material which can be useful for reducing weight of the blades and noise level.  This would yield the limitation of claim 18. 

Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 recites, a plurality of blade cabins located on a side of said one of the at least one generator set, and each is of a thin-wall barrel shape, a radial cross-section of each one of the plurality of blade cabins is of a bilaterally-symmetrical oval shape, one end of each one of the plurality of blade cabins is vertically connected to the corresponding protective housing of said one of the at least one generator set, the plurality of blade cabins are arranged in an array distributed along a circumference direction of the stand column, and each extend in a radial direction of the stand column, the support is located inside a corresponding one of the plurality of blade cabins. 
The closest prior art is found in horizontal blades such as US 2003/0223868 to Dawson et al.; however these blades cannot reduce to zero windage as the blade carrier is a windage as well, failing for the claim 6 and 7 portions carried over to claim 12.  Further horizontal blades, where this manner of sleeved extension is most commonly found, cannot be applied in this instance given the claim 12 requirements sleeve shape and radial orientation and extension around the circumference of the stand column.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0074751 to Brown discloses the blade shapes as shown in Figure 2 having the first and second radiuses and transition as noted in claim 10 and 11.  US 6,242,818 to Smedley, US 4,004,861 to Soules, and US 5,051,059 to Rademacher, and US 2014/0147273 to Trenberth all disclose a blade system in a closed state forming a full circle and forming a blade capture state when not retained.  US 6,682,302 to Noble teaches hydraulics for controlling the blade activation. US 2010/0172759 to Sullivan discloses in Figure 10, a known vertical wind turbine whose blades extend radially from sleeves (31). US 4,710,101 to Jameison discloses some horizontal blade extensions (16) can be utilized in vertical wind turbines as well, Col. 1, ll. 42-53.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745